Motion by appellant to revoke the designation of assigned counsel and to assign new counsel, granted. The designation heretofore made of Abraham H. Brodsky, Esq., as counsel to prosecute the appeal, is revoked, and in his place Anthony A. Marra, Esq., 100 Centre St., New York 13, New York, is designated. The appeal is ordered on the calendar for the January 1961 Term. Appellant’s time to serve and file his brief is extended to December 14, 1960. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.